BRF S.A. Listed Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 1629-2 Minutes of the 6th Ordinary Meeting of the Board of Directors Held on July 28, 2016 1. Date, Time and Place : Held on July 28, 2016, at 15:00 hours, at the offices of BRF S.A. (“ Company ”), located at Rua Hungria, 1400, 5 th floor, Room 5F, City of São Paulo, State of São Paulo. 2. Board : Chairman: Abilio dos Santos Diniz. Secretary: Larissa Brack. 3. Summons and Attendance: The meeting was duly convened in accordance with Article 21 of the Bylaws, being present of all standing members of the Board of Directors: Messrs. Abilio dos Santos Diniz, Aldemir Bendine, Henri Philippe Reichstul, José Carlos Reis de Magalhães Neto, Luiz Fernando Furlan, Manoel Cordeiro Silva Filho, Renato Proença Lopes, Vicente Falconi Campos and Walter Fontana Filho. 4. Agenda : Adopt the following resolutions: 4.1. Approval of the financial statements of the Company related to the second quarter of 2016 ; Approval of the appointment of directors for entities within the economic group of the Company; 4.3. Approval of the incorporation of a legal entity in Namibia; Approval of the incorporation of a legal entity in Brazil; e Approval of a related party agreement. 5. Resolutions : The following resolutions were passed unanimously and without reservations by the members of the Board of Directors : Financial statements 2T/2016 . In accordance with the recommendation of the Fiscal Council and of the Audit Committee, after analyzing and discussing the matter, approved the financial statements of the Company related to the second quarter of 2016, together with the management report, explanatory notes and the opinion of the independent auditors Appointment of directors for entities within the economic group of the Company . In accordance with the terms of Article 23, (ii), of the Bylaws, and in accordance with the recommendation of the Finance, Governance and Sustainability Committee , approved the Página 1 de 3 BRF S.A. Listed Company CNPJ 01.838.723/0001-27 NIRE CVM 1629-2 Minutes of the 6th Ordinary Meeting of the Board of Directors Held on July 28, 2016 appointment of directors for entities within the economic group of the Company, as per the list presented to the Board and filed at the headquarters of the Company. 5.3. Incorporation of a legal entity in Namibia. In accordance with the recommendation of the Finance, Governance and Sustainability Committee and of the Strategy, M&A and Markets Committee, and also with the provisions of Article 23, (xxxii), of the Bylaws, approved the incorporation of a legal entity in Namibia, either directly by the Company or by any of its controlled entities, being the Company or any of its controlled entities authorized to appoint attorneys-in-fact and local lawyers, to hire professionals work in such entity, to lease of physical space, to acquire movable assets, as well as to practice any and all acts that may be required for the operation of such legal entity. Incorporation of a legal entity for the development of activities related to the commercialization of electric power.
